DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-20 filed on 08/09/2021 are pending and being examined. Claims 1, 10, and 17 are independent form.
Priority
3.	 This application is a CON of 17/139,974 filed on 12/31/2020, now PAT 11087172, 17/139,974 has PRO 62/955,471 filed on 12/31/2019.

Nonstatutory Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11087172. Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims between the instant application and U.S. Patent No. 11087172 describe the same invention. Specifically, each of the claims of the instant application is broader than the corresponding claim of U.S. Patent No. 11087172. For the sake of brevity, and given that the filling of a “terminal disclaimer” can overcome this rejection. The examiner shall not detail each and every minor difference between the patent and application claims. However, should applicant request such a detailed breakdown, the examiner will be happy to oblige in subsequent Office Action.


Instant application 17/396,941
U.S. Patent No. 11087172
1. A computing system, comprising: a computing device processor; and a memory device including instructions that, when executed by the computing device processor, enables the computing system to: determine a set of classifications corresponding to a type of object; obtain a set of catalog images including representations of objects having labels corresponding to the set of classifications; obtain foreground imaging data including representations of objects having labels corresponding to the set of classifications and being in real-world environments; obtain background imaging data including representations of at least some of the real-world environments; identify portions of the foreground imaging data including the representations of the objects; identify portions of the background imaging data including representations of the real-world environments; blend the portions of the foreground imaging data and the portions of the background imaging data to generate a set of composite training images; analyze the set of composite training images to determine a subset of composite training images; determine that individual representations of the objects in the subset of composite training images satisfy acceptance criteria; and provide the subset of composite training images and the set of catalog images for use in training a model for the type of object.

1. A computing system for generating training data in an automated robotic package conveyance system, wherein the generated training data may be used to identify packages and/or package properties in a robotic conveyance system, the computing system comprising: a computing device processor; and a memory device including instructions that, when executed by the computing device processor, enables the computing system to: determine a set of classifications corresponding to a type of object; obtain a set of catalog images including representations of objects having labels corresponding to the set of classifications; obtain foreground imaging data including representations of objects having labels corresponding to the set of classifications and being in real-world environments; obtain background imaging data including representations of at least some of the real-world environments; identify portions of the foreground imaging data including the representations of the objects; identify portions of the background imaging data including representations of the real-world environments; select a background layer corresponding to a sub-region of a background image associated with the background imaging data; insert a selected object portion as a top layer over the selected background layer; blend the portions of the foreground imaging data and the portions of the background imaging data to generate a set of composite training images, wherein a blending technique is applied on the top layer and the background layer to generate one of the composite training images; analyze the set of composite training images to determine a subset of composite training images, individual representations of the objects in the subset of composite training images satisfying acceptance criteria; and provide the subset of composite training images and the set of catalog images for use in training a model for the type of object.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 10-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hickson et al (US Pub 2020/0027002, hereinafter “Hickson”). 

Regarding claim 1, Hickson discloses a computing system (the method and the system for category learning; see fig.1), comprising: a computing device processor; and a memory device including instructions that, when executed by the computing device processor (these hardware related features are inherent in the system in Hickson), enables the computing system to: 
determine a set of classifications corresponding to a type of object (the system may determine a semantic category table corresponding to types of objects; see fig.4); 
obtain a set of catalog images including representations of objects having labels corresponding to the set of classifications (the system may obtain a set of input images including objects to be classified; see 104 of fig.1 and para.34; see also 302 of fig.3); obtain foreground imaging data including representations of objects having labels corresponding to the set of classifications and being in real-world environments (the system may obtain the object/foreground images from each of the input images; see 106 of fig.1, and para.34-35; see 202 of fig.2 and para.49; see 502 of fig.5 and para.55); obtain background imaging data including representations of at least some of the real-world environments (the system may obtain the background images from each of the input images; see 108 of fig.1, and para.34-35; see 204 of fig.2 and para.49; see 502 of fig.5 and para.55); 
identify portions of the foreground imaging data including the representations of the objects (the system may indicate whether the input image depicts an object or background region; see 126 of fig.1 and para.41; see 212 of fig.2 and para.50; see 504 of fig.5 and para.57); identify portions of the background imaging data including representations of the real-world environments (the system may indicate whether the input image depicts an object or background region; see 126 of fig.1 and para.41; see 212 of fig.2 and para.50; see 504 of fig.5 and para.57); blend the portions of the foreground imaging data and the portions of the background imaging data to generate a set of composite training images (the system may generate an embedding of the input image based on the object image and the background image; see 128 of fig.1 and para.41; see 208 of fig.2 and para.50; see 504 of fig.5 and para.57); and
 provide the subset of composite training images and the set of catalog images for use in training a model for the type of object (the system may determine the final image embedding 120 including object image 106 and background image 108; see 120 of fig.1 and para.45; see 208 of fig.2 and para.50; see 512 of fig.5 and para.71).

Hickson does not explicitly disclose, “analyze the set of composite training images to determine a subset of composite training images; determine that individual representations of the objects in the subset of composite training images satisfy acceptance criteria” as recited in the claim. Hickson implicitly disclose these features. It is because, Hickson clearly discloses, (1) to cluster/group the object pixels from the each of the training images and generate image embeddings “including object images and background images”, the system may “remove points that are at least a threshold number of pixels above the ground plane, or that have a depth that exceeds a predetermined threshold, from further consideration”, see Paragraph [0076]; and (2) “the image (training) images may selected from a particular class images, for example, images depicting urban driving scenes”, see Paragraph  [0034]. For one of ordinary skill in the art before the effective filling date of the claimed invention was made, it would have been obvious to know that the final image embeddings including the corresponding object and background images generated by the system of Hickson are selected from the original training images by “satisfying acceptance criteria”. That is, the objects of the final image embeddings generated by the system of Hickson are selected from the objects of the original training images by determining that “individual representations of the objects in the final image embeddings satisfy acceptance criteria”. The mere difference between the claimed inventions and the system of Hickson is that: the former is to select a subset of composite training images from the set of composite training images by determining that individual representations of the objects in the subset of composite training images satisfy acceptance criteria after the composite training images are combined from the original training images; the latter is firstly to select a subset of training images from the original training images by determining that individual representations of the objects in the subset of composite training images satisfy acceptance criteria and then blend/combine the selected individual representations of the objects and the corresponding background imaging data. Even though the orders of the two processes are not identical, the results are same. 

Therefore, for one of ordinary skill in the art, it would have been obvious at the time before the effective filling date of the claimed invention was made to appreciate that both the claimed invention and the system of Hickson would perform equally well. 
One of ordinary skill in the art before the effective filling date of the claimed invention was made would have found that the claimed invention can be replaces with the system of Hickson and vise vase since doing this would amount to a simple substitution of one known process for another to obtain same results.

Regarding claim 2, 11, 18, Hickson discloses, wherein the instructions, when executed by the computing device processor, further enables the computing system to: use the subset of composite training images and the set of catalog images to train the model for the type of object (see “training phase” fig.5 and “category table” fig.4).

Regarding claim 3, 12, Hickson discloses, wherein the instructions, when executed by the computing device processor, further enables the computing system to: receive a query image including a specific representation of the type of object; process the query image using the model to determine a corresponding classification for the specific representation; and provide information corresponding to the determined classification in response to the query image (see classification phase fig.1).

Regarding claim 10, 17, each of them is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

9.	Claims 5, 7-8, 14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hickson et al (US Pub 2020/0027002, hereinafter “Hickson”) in view of Jiang et al (US Pub 2018/0250826, hereinafter “Jiang”).

Regarding claim 5, 14, Hickson does not explicitly disclose, wherein the instructions, when executed by the computing device processor, further enables the computing system to: determine an object placement region of the background imaging data; and place the portions of the foreground imaging data into the background imaging data using at least one of a location or a scale based at least on the object placement region. However, in the same field of endeavor, Jiang teaches, place the portions of the foreground imaging data into the background imaging data using at least one of a location or a scale based at least on the object placement region (see para.40). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Jiang into the teachings of Hickson by placing an object into background imaging data. Suggestion and motivation for doing so would have been to generate training images for object classification (Jiang, see fig.1 and abstract).

Regarding claim 7, 19, the combination of Hickson and Jiang discloses, wherein the instructions, when executed by the computing device processor, further enables the computing system to: obtain additional imaging data that includes a representation of a new object having a label corresponding to a type of classification; and add the representation of the new object to one of the composite training images of the subset of composite training images (Jiang, classifies a new object and detect the new categories; see para.35).

Regarding claim 8, 16, 20, Hickson discloses the computing system of claim 7, wherein the instructions, when executed by the computing device processor, further enables the computing system to: obtain selection information for the new object; determine whether the selection information satisfies the acceptance criteria; and apply a classification to the new object (Jiang, classifies a new object and detect the new categories; see para.35). 

10.	Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hickson et al (US Pub 2020/0027002, hereinafter “Hickson”) in view of Cinnamon et al (US Pub 2020/0051291, hereinafter “Cinnamon”).

Regarding claim 9, Hickson does not disclose, wherein the type of object is one of a box, a bag, or an envelope. However, in the same field of endeavor, Cinnamon teaches herein the type of object is one of a box, a bag, or an envelope (“scanning of pieces of baggage”; see para.15.). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Cinnamon into the teachings of Hickson by placing an object into background imaging data. Suggestion and motivation for doing so would have been to perform object classification on an image (Cinnamon, see abstract).

Subject Matter Not Found in the Prior Art
11.	The subject matter of claims 4, 6, 13, and 15, in combination with the base claim and intervening claims, were not found in the prior art.  Claims 4, 6, 13, and 15 are objected to as being dependent upon a rejected bases claim, but would be allowable if rewritten in independent from including all the limitations of base claims and any intervening claims.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        11/2/2022